       Case 2:19-cv-00940-MJH-PLD Document 15 Filed 10/30/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &                             )
COMMUNICATION CO., INC.,                       )
              Plaintiff,                       )
                                               )       Civil. Action No. 19-940
       v.                                      )
                                               )
                                               )
D’ONOFRIO’S, INC.,                             )
                Defendant.

                                             ORDER

       On October 29, 2019, Attorney Richard Liebowitz filed a motion to appear pro hac vice
(ECF No. 13). On October 30, 2019, the Court granted this motion (ECF No. 14). Upon review, the
motion should not have been granted. Local Rule 83.2(B) states that the affidavit in support of a pro
hac vice admission “must list and explain any previous disciplinary proceedings concerning the
affiant’s practice of law that resulted in a non-confidential negative finding or sanction by the
disciplinary authority of the bar of any state or any United States court. The Court will not rule on a
motion for admission pro hac vice that does not include an affidavit containing the information and
attestations required by this rule.”
       The affidavit supplied in this case merely lists five cases in which Attorney Liebowitz has
been sanctioned, but contains no explanations. Attorney Liebowitz should resubmit the motion for
pro hac vice admission with the appropriate information as an errata linked to the motion.
         The order granting the motion to appear pro hac vice (ECF No. 14) is vacated.

                                               SO ORDERED this 30th day of October, 2019.



                                                       /s/Patricia L. Dodge
                                                       PATRICIA L. DODGE
                                                       United States Magistrate Judge

cc:    All counsel of record via CM/ECF
